
	
		IB
		Union Calendar No. 510
		112th CONGRESS
		2d Session
		H. R. 2356
		[Report No. 112–665, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 24, 2011
			Mr. Pascrell (for
			 himself, Mr. King of New York,
			 Mr. Thompson of Mississippi,
			 Mr. Daniel E. Lungren of California,
			 Ms. Clarke of New York,
			 Mr. Rogers of Alabama,
			 Ms. Richardson,
			 Mr. Bilirakis,
			 Mr. Clarke of Michigan,
			 Mrs. Miller of Michigan, and
			 Mr. Meehan) introduced the following
			 bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Energy and Commerce,
			 Transportation and
			 Infrastructure, Foreign
			 Affairs, and Select
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			September 12, 2012
			Reported from the
			 Committee on Homeland
			 Security with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			September 12, 2012
			Referral to the Committees on
			 Energy and Commerce,
			 Transportation and
			 Infrastructure, Foreign
			 Affairs, and the Permanent
			 Select Committee on Intelligence extended for a period ending
			 not later than November 30, 2012
		
		
			September 12, 2012
			Referred to the Committee on Science, Space, and
			 Technology for a period ending not later than November 30,
			 2012, for consideration of such provisions of the bill and amendment as fall
			 within the jurisdiction of that committee pursuant to clause 1(p), rule X
			 
		
		
			November 30, 2012
			The Committees on Energy and Commerce,
			 Transportation and
			 Infrastructure, Foreign
			 Affairs, the Permanent Select
			 Committee on Intelligence, and
			 Science, Space, and
			 Technology discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on June 24, 2011
		
		A BILL
		To enhance homeland security by improving
		  efforts to prevent, protect against, respond to, and recover from an attack
		  with a weapon of mass destruction, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the WMD Prevention and Preparedness
			 Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Title I—A National Biodefense
				Enterprise
					Sec. 101. Special Assistant for
				Biodefense.
					Sec. 102. National Biodefense Plan.
					Sec. 103. National Biosurveillance
				Strategy.
					Sec. 104. Comprehensive cross-cutting
				biodefense budget analysis.
					Title II—Intelligence Matters
					Sec. 201. National Intelligence Strategy for
				Countering the Threat from Weapons of Mass Destruction.
					Sec. 202. National Intelligence Strategy for
				Countering Biological Threats.
					Sec. 203. State, local, and tribal
				defined.
					Title III—Homeland Security Matters
					Sec. 301. Weapons of mass destruction
				prevention and preparedness.
						Title XXI—WEAPONS OF MASS DESTRUCTION
				  PREVENTION AND PREPAREDNESS
						Subtitle A—Prevention 
						Sec. 2101. Weapons of mass destruction
				  intelligence and information sharing.
						Sec. 2102. Risk assessments.
						Sec. 2103. National Export Enforcement
				  Coordination.
						Sec. 2104. Communication of threat
				  information.
						Sec. 2105. Individual and community
				  preparedness for chemical, biological, radiological, and nuclear
				  attacks.
						Subtitle B—Protection
						Sec. 2121. Detection of biological
				  attacks.
						Sec. 2122. Rapid biological threat detection
				  and identification at ports of entry.
						Sec. 2123. Evaluating detection
				  technology.
						Sec. 2124. Domestic implementation of the
				  Global Nuclear Detection Architecture.
						Subtitle C—Response
						Sec. 2131. First responder guidance concerning
				  chemical, biological, radiological, and nuclear attacks.
						Sec. 2132. Integrated plume modeling for
				  collective response.
						Sec. 2133. Establishment of the system
				  assessment and validation for emergency responders (SAVER) program.
						Sec. 2134. Payment for laboratory response
				  services.
						Sec. 2135. Bioforensics
				  capabilities.
						Sec. 2136. Metropolitan Medical Response System
				  Program.
						Subtitle D—Recovery
						Sec. 2141. Identifying and addressing gaps in
				  recovery capabilities.
						Sec. 2142. Recovery from a chemical,
				  biological, radiological, and nuclear attack or incident.
						Sec. 2143. Exercises.
					Sec. 302. Enhancing laboratory
				biosecurity.
					Sec. 303. Definitions.
					Sec. 304. Dual-use terrorist risks from
				synthetic biology.
					Sec. 305. Dissemination of information analyzed
				by the Department to State, local, tribal, and private entities with
				responsibilities relating to homeland security.
					Title IV—Public Health Matters
					Sec. 401. Sense of Congress regarding Federal
				coordination on medical countermeasures.
					Sec. 402. National Medical Countermeasure
				Dispensing Strategy.
						Sec. 319F–5. National Medical Countermeasure
				  Dispensing Strategy.
					Sec. 403. National pre-event vaccination and
				antimicrobial dispensing policy review.
					Sec. 404. Management of short shelf life
				vaccine and antimicrobial stockpiles.
					Sec. 405. Material threat determinations
				reviews.
					Sec. 406. Background checks.
					Sec. 407. State, local, and tribal
				defined.
					Title V—Foreign Relations Matters
					Sec. 501. International engagement to enhance
				biodefense and laboratory biosecurity.
					Sec. 502. International collaboration and
				information sharing relating to biosecurity.
					Sec. 503. Interagency task force on best
				practices for global biopreparedness.
					Sec. 504. Biological and Toxin Weapons
				Convention.
				
			2.DefinitionsIn this Act:
			(1)The term
			 appropriate congressional committees means the Committee on
			 Homeland Security of the House of Representatives and any committee of the
			 House of Representatives or the Senate having legislative jurisdiction under
			 the rules of the House of Representatives or Senate, respectively, over the
			 matter concerned.
			(2)The term Intelligence
			 Community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			(3)The term national biosecurity and
			 biodefense stakeholders means officials from the Federal, State, local,
			 and tribal authorities and individuals and other persons from the private
			 sector who are involved in efforts to prevent, protect against, respond to, and
			 recover from a biological attack or other phenomena that may have serious
			 health consequences for the United States, including wide-scale fatalities or
			 infectious disease outbreaks.
			IA National Biodefense
			 Enterprise
			101.Special Assistant for
			 Biodefense
				(a)In
			 generalThe President shall assign a member of the National
			 Security Council to serve as Special Assistant to the President for Biodefense,
			 who shall—
					(1)serve as the principal
			 advisor to the President regarding coordination of Federal biodefense policy
			 including prevention, protection, response, and recovery from biological
			 attacks or other phenomena that may have serious health consequences for the
			 United States, including wide-scale fatalities or infectious disease
			 outbreaks;
					(2)identify gaps,
			 duplication, and other inefficiencies in existing biodefense activities and the
			 actions necessary to overcome these obstacles;
					(3)lead the development of a
			 coordinated National Biodefense Plan, in accordance with section 102;
					(4)lead the development of a
			 coordinated National Biosurveillance Strategy, in accordance with section
			 103;
					(5)lead the development of a
			 coordinated national research and development strategy and implementation plan
			 for microbial forensics, the latter to be updated not less than once every 4
			 years;
					(6)oversee, in coordination
			 with the Director of the Office of Management and Budget, the development of a
			 comprehensive cross-cutting biodefense budget analysis to inform prioritization
			 of resources and ensure that biodefense challenges are adequately addressed, in
			 accordance with section 104; and
					(7)conduct ongoing oversight
			 and evaluation of implementation of Federal biodefense activities by relevant
			 Government departments and agencies.
					(b)Access by
			 congressThe appointment of the Special Assistant to the
			 President for Biodefense shall not be construed as affecting access by Congress
			 or committees of either House of Congress to information, documents, and
			 studies in the possession of, or conducted by or at the direction of, the
			 Special Assistant.
				102.National Biodefense
			 PlanThe Special Assistant to
			 the President for Biodefense shall submit to the President a National
			 Biodefense Plan that—
				(1)defines the scope and
			 purpose of a national biodefense capability;
				(2)identifies biological
			 risks to the Nation to be addressed by the Plan, consistent with section 2102
			 of the Homeland Security Act of 2002, as amended by this Act;
				(3)delineates activities and
			 tasks to be performed, including prevention, protection, response, and recovery
			 activities, to address the risks identified under paragraph (2);
				(4)defines research and
			 development needs for improving the capacity for threat awareness and
			 prevention, protection, response, and recovery;
				(5)identifies biodefense
			 assets, interdependencies, capability gaps, and gaps in the integration of
			 capabilities;
				(6)provides goals,
			 activities, milestones, and performance measures;
				(7)identifies resource and
			 investment needs;
				(8)defines organizational
			 roles, responsibilities , and coordination of Federal, State, local, and tribal
			 authorities (as those terms are defined in the Homeland Security Act of 2002 (6
			 U.S.C. 101 et seq.)) with respect to the activities and tasks delineated in
			 paragraph (3);
				(9)integrates and supports
			 the strategies outlined in Presidential Policy Directives 2 and 8 and Homeland
			 Security Presidential Directives 5, 9, 10, 18, 21, and their successors, the
			 National Biosurveillance Strategy published under section 103 of this Act, the
			 National Medical Countermeasure Dispensing Strategy developed under section
			 319F–5 of the Public Health Service Act, as amended by this Act, and other
			 strategy documents as appropriate;
				(10)is consistent with the
			 National Response Framework as published by the Secretary of Homeland Security
			 in January 2008, and any successors thereof;
				(11)incorporates input from
			 Federal, State, local, and tribal stakeholders;
				(12)provides planning
			 guidance to biosecurity and biodefense stakeholders, including leveraging of
			 existing guidance; and
				(13)shall be submitted to
			 the President and the Congress within 18 months after the date of the enactment
			 of this Act, and updated as necessary.
				103.National
			 Biosurveillance Strategy
				(a)Strategy for
			 biosurveillanceThe Special Assistant to the President for
			 Biodefense shall publish a National Biosurveillance Strategy that shall—
					(1)identify the purpose and
			 scope of a nationally integrated biosurveillance capability;
					(2)establish goals,
			 objectives, priorities, milestones, and performance measures to guide the
			 development of such capability;
					(3)define and prioritize
			 costs, benefits, and resource and investment needs, with particular attention
			 to leveraging existing resources;
					(4)delineate Federal, State,
			 local, tribal, and private roles and responsibilities; and
					(5)describe how the Strategy
			 is integrated with related national strategies.
					(b)Matters for
			 considerationIn developing
			 the strategy required under subsection (a), the Special Assistant shall take
			 into consideration—
					(1)the state of
			 biosurveillance domestically and internationally;
					(2)material threat
			 assessments and determinations developed by the Secretary of Homeland Security
			 in accordance with the Project BioShield Act of 2004 (Public Law 108–276) and
			 the amendments made by that Act;
					(3)risk assessments
			 consistent with section 2102 of the Homeland Security Act of 2002, as amended
			 by this Act;
					(4)reports on global trends
			 produced by the Office of the Director of National Intelligence regarding the
			 biological threat;
					(5)Intelligence Community
			 needs as articulated in relevant intelligence strategies;
					(6)information available in
			 biosurveillance systems and changes to information technology including systems
			 used commercially to allow for the incorporation and integration of this
			 information; and
					(7)costs associated with
			 establishing and maintaining the necessary infrastructure to integrate
			 biosurveillance systems.
					(c)Implementation
			 planIn addition to the strategy required under subsection (a),
			 the Special Assistant shall publish an implementation plan for such strategy
			 that includes benchmarks for measuring the success of the Strategy. The
			 implementation plan shall—
					(1)include a plan for
			 advancing situational awareness of biological threats, by rapid detection and
			 dissemination of biosurveillance information in real time, and through other
			 means;
					(2)include a plan for
			 fostering information sharing among national biosecurity and biodefense
			 stakeholders—
						(A)to identify potential
			 threats, reduce vulnerabilities, and improve collective response activities to,
			 and investigations of, suspected biological attacks;
						(B)that addresses the type
			 of information to be shared and how it will be shared; and
						(C)that identifies critical
			 sensitivities to be protected; and
						(3)include a plan for
			 enhancing the capability of the Federal Government to rapidly identify,
			 characterize, localize, and track a biological event of national concern by
			 integrating and analyzing data relating to human health, animal, plant, food,
			 and environmental monitoring systems (both national and international).
					(d)Deadline; submission;
			 updatesThe Special Assistant shall—
					(1)publish the strategy, and
			 submit it to the appropriate congressional committees, by not later than 1 year
			 after the date of enactment of this Act; and
					(2)publish an implementation
			 plan for such strategy not later than 2 years after the date of enactment of
			 this Act, and update the implementation plan at least once every 4
			 years.
					104.Comprehensive
			 cross-cutting biodefense budget analysis
				(a)In
			 generalIn order to enhance strategic planning, eliminate
			 redundancies, identify capability gaps, and provide for greater transparency,
			 the Special Assistant to the President for Biodefense, in coordination with the
			 Director of the Office of Management and Budget, shall transmit to the
			 appropriate congressional committees, concurrent with the submission of the
			 President’s annual budget to the Congress, a comprehensive cross-cutting
			 biodefense budget analysis that delineates and integrates the biodefense
			 expenditure requests for the departments and agencies headed by the officials
			 listed in subsection (c).
				(b)Contents
					(1)In
			 generalThe comprehensive cross-cutting biodefense budget
			 analysis shall provide a detailed, separate analysis, by budget function, by
			 department or agency, and by initiative area (as determined by the
			 Administration), for the prior fiscal year, the current fiscal year, and the
			 fiscal years for which the budget is submitted, identifying the amounts of
			 gross and net appropriations or obligational authority and outlays that
			 contribute to biodefense, with separate displays for mandatory and
			 discretionary amounts, including—
						(A)summaries of the total
			 amount of such appropriations or obligational authority and outlays requested
			 for biodefense;
						(B)an estimate of the
			 current service levels of biodefense spending; and
						(C)an indication of how the
			 Federal activities or accounts covered by the analysis support the activities
			 delineated in the National Biodefense Plan under section 102(2).
						(2)Account-level
			 amountsWith respect to subparagraphs (A) through (C) of
			 paragraph (1), amounts shall be provided by account for each program, project,
			 and activity.
					(c)Coordination
					(1)Submission to special
			 assistantEach official
			 listed in paragraph (2) shall, by not later than 30 days before submitting the
			 annual appropriations request for the agency under section 1108 of title 31,
			 United States Code, submit to the Special Assistant—
						(A)the proposed
			 appropriations request; and
						(B)a progress report on how
			 the department or agency under the official’s authority agency has met the
			 responsibilities of the official under the National Biodefense Plan under
			 section 102.
						(2)Covered
			 officialThe officials referred to in paragraph (1) are—
						(A)the Secretary of
			 Agriculture;
						(B)the Secretary of
			 Commerce;
						(C)the Secretary of
			 Defense;
						(D)the Secretary of
			 Energy;
						(E)the Secretary of Health
			 and Human Services;
						(F)the Secretary of Homeland
			 Security;
						(G)the Secretary of
			 State;
						(H)the Secretary of Veterans
			 Affairs;
						(I)the Attorney
			 General;
						(J)the Administrator of the
			 Environmental Protection Agency;
						(K)the Director of the
			 National Science Foundation;
						(L)the Postmaster General of
			 the United States; and
						(M)heads of other Federal
			 departments and agencies as considered appropriate by the Special
			 Assistant.
						(d)Consultation with
			 CongressPeriodically, but at least annually, the Special
			 Assistant for Biodefense shall consult with the Committee on Homeland Security
			 of the House of Representatives, the Committee on Homeland Security and
			 Governmental Affairs of the Senate, the Budget Committees of the House of
			 Representatives and the Senate, the Appropriations Committees of the House of
			 Representatives and the Senate, and the Congressional Budget Office.
				IIIntelligence
			 Matters
			201.National Intelligence
			 Strategy for Countering the Threat from Weapons of Mass Destruction
				(a)Strategy
					(1)DevelopmentThe Director of National Intelligence, in
			 consultation with the Secretary of Homeland Security and the heads of other
			 appropriate Federal departments and agencies, shall develop and
			 implement—
						(A)a strategy designed to
			 improve the capabilities of the United States to collect, analyze, and
			 disseminate intelligence related to weapons of mass destruction; and
						(B)a plan to implement such
			 strategy.
						(2)TitleThe strategy required under paragraph (1)
			 shall be known as the National Intelligence Strategy for Countering the
			 Threat from Weapons of Mass Destruction.
					(b)ContentsThe
			 strategy required under subsection (a) shall—
					(1)identify and address core
			 capabilities needed for successful intelligence collection on weapons of mass
			 destruction;
					(2)include methods for the
			 recruitment, training, and retention of a workforce with expertise in the
			 collection, analysis, and dissemination of intelligence related to all types of
			 weapons of mass destruction and science and technology related to weapons of
			 mass destruction, as well as expertise in science and technology relating to
			 risks posed by weapons of mass destruction; and
					(3)include methods for
			 information sharing and collaboration, as appropriate, with non-Federal
			 national biosecurity and biodefense stakeholders.
					(c)Implementation
			 planThe plan for implementing the strategy required under
			 subsection (a) shall include—
					(1)actions necessary to increase the
			 effectiveness and efficiency of the sharing of intelligence on weapons of mass
			 destruction throughout the Intelligence Community and with other Federal
			 partners, including a description of statutory, regulatory, policy, technical,
			 security, or other barriers that impede such sharing, and, as appropriate, the
			 development of uniform standards across the Intelligence Community for such
			 sharing;
					(2)methods to disseminate intelligence
			 products to national biosecurity and biodefense stakeholders in classified and
			 unclassified formats to increase the effectiveness and efficiency of the
			 sharing of information;
					(3)actions necessary to
			 provide open-source intelligence relating to weapons of mass destruction
			 to—
						(A)appropriate Federal
			 departments and agencies;
						(B)State, local, and tribal
			 authorities; and
						(C)private entities;
						(4)specific objectives to be
			 accomplished, with corresponding schedule, for each year of the 5-year period
			 that begins on the date on which the strategy is submitted to the appropriate
			 congressional committees under subsection (e) and tasks to accomplish such
			 objectives, including—
						(A)a list prioritizing such
			 objectives and such tasks; and
						(B)a schedule for meeting
			 such objectives and carrying out such tasks;
						(5)assignments of roles and
			 responsibilities to elements of the Intelligence Community to implement the
			 strategy; and
					(6)a schedule for assessment
			 of the effectiveness and efficiency of the strategy, including metrics, and a
			 description of the components of the assessment.
					(d)CoordinationThe
			 Director of National Intelligence shall coordinate with State, local, and
			 tribal government authorities, the private sector, and nongovernmental
			 organizations in the development of the National Intelligence Strategy for
			 Countering the Threat from Weapons of Mass Destruction.
				(e)Deadline for
			 SubmissionNot later than 6
			 months after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the appropriate congressional committees the
			 strategy and plan required under subsection (a). The submission shall be in
			 unclassified form but with a classified annex, as appropriate.
				(f)UpdatesThe
			 Director of National Intelligence shall update the implementation plan at least
			 once every 4 years.
				202.National Intelligence
			 Strategy for Countering Biological Threats
				(a)Strategy
					(1)DevelopmentThe Director of National Intelligence, in
			 consultation with the Secretary of Homeland Security, the Secretary of Health
			 and Human Services, the Secretary of Agriculture, the Special Assistant to the
			 President for Biodefense, and the heads of other appropriate Federal
			 departments and agencies, shall develop and implement a strategy and a plan for
			 implementing the strategy that is integrated into the National Intelligence
			 Strategy for Countering the Threat from Weapons of Mass Destruction, as
			 required under this title.
					(2)TitleThe strategy required under paragraph (1)
			 shall be known as the National Intelligence Strategy for Countering
			 Biological Threats.
					(b)ContentsThe
			 strategy required under subsection (a) shall—
					(1)identify and address
			 target capabilities needed for successful intelligence collection on biological
			 threats;
					(2)include a plan for
			 establishing in the Intelligence Community a cadre of collectors and analysts
			 in all relevant agencies in the Intelligence Community that are familiar with
			 biological threats, biological science, and biotechnology, including—
						(A)biological scientists;
						(B)biotechnologists;
			 and
						(C)experts with knowledge of
			 the current state of technologies that could be used to develop a weapon of
			 mass destruction;
						(3)include a plan for
			 defining the functions, capabilities, and gaps in the Intelligence Community
			 workforce with respect to assessing the biological threat;
					(4)include methods for
			 collaboration—
						(A)with non-Intelligence Community technical
			 experts within Federal departments and agencies; and
						(B)as appropriate, with individuals with
			 expertise described in paragraph (2) who are not employed by the Federal
			 Government, in particular with State and local biodefense stakeholders;
						(5)include a plan for
			 defining, integrating, focusing, and enhancing existing capabilities in the
			 Intelligence Community dedicated to current and strategic biological threats;
			 and
					(6)include a plan for
			 ensuring the prioritization and sustained commitment of intelligence personnel
			 and resources to address biological threats.
					(c)Implementation
			 planThe implementation plan for the strategy required under
			 subsection (a) shall—
					(1)include actions necessary
			 to increase the effectiveness and efficiency of the sharing of intelligence
			 throughout the Intelligence Community on biological weapons and organisms that
			 could be used for biological terrorism, including a description of statutory,
			 regulatory, policy, technical, security, or other barriers that prevent such
			 sharing, and, as appropriate, the development of uniform standards across the
			 Intelligence Community for such sharing;
					(2)address strategic and
			 tactical human intelligence, measurement and signature intelligence, technical
			 intelligence, medical intelligence, and open-source intelligence activities
			 necessary to implement the strategy;
					(3)identify specific
			 objectives to be accomplished during each year of the 5-year period that begins
			 on the date on which the strategy is submitted to the appropriate congressional
			 committees under subsection (d) and tasks to accomplish such objectives,
			 including—
						(A)a list prioritizing such
			 objectives and such tasks; and
						(B)a schedule for meeting
			 such objectives and carrying out such tasks;
						(4)assign roles and
			 responsibilities to elements of the Intelligence Community to implement the
			 strategy;
					(5)a schedule for assessment
			 of the effectiveness and efficiency of the strategy, including metrics;
			 and
					(6)a schedule for evaluating
			 on a regular basis the efforts of the Intelligence Community and progress on
			 understanding and countering biological threats.
					(d)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Director of National Intelligence shall submit to
			 the appropriate congressional committees the strategy and plan required under
			 subsection (a). The report shall be in unclassified form but with a classified
			 annex, as appropriate.
				(e)UpdatesThe
			 Director of National Intelligence shall update the implementation plan at least
			 once every 4 years.
				203.State, local, and
			 tribal definedIn this title,
			 the term State, local, and tribal has the same meaning that term
			 has in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).
			IIIHomeland Security
			 Matters
			301.Weapons of mass
			 destruction prevention and preparedness
				(a)In
			 generalThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following new title:
					
						XXIWEAPONS OF MASS
				DESTRUCTION PREVENTION AND PREPAREDNESS
							APrevention 
								2101.Weapons of mass
				destruction intelligence and information sharing
									(a)In
				generalThe Office of Intelligence and Analysis of the Department
				shall—
										(1)conduct intelligence and
				information sharing activities consistent with the National Intelligence
				Strategy for Countering the Threat from Weapons of Mass Destruction under
				section 201 of the WMD Prevention and
				Preparedness Act of 2012 and the National Intelligence Strategy
				for Countering Biological Threats under section 202 of that Act;
										(2)support homeland security-focused
				intelligence analysis of terrorist actors, their claims, and their plans to
				conduct attacks involving chemical, biological, radiological, and nuclear
				materials against the Nation;
										(3)support homeland
				security-focused intelligence analysis of global infectious disease, public
				health, food, agricultural, and veterinary issues;
										(4)support homeland
				security-focused risk analysis and risk assessments of the homeland security
				hazards described in paragraphs (2) and (3), by providing relevant quantitative
				and nonquantitative threat information;
										(5)leverage existing and
				emerging homeland security capabilities and structures, including fusion
				centers established pursuant to section 210A, to enhance prevention,
				protection, response, and recovery efforts with respect to a chemical,
				biological, radiological, or nuclear attack;
										(6)share information and
				provide tailored analytical support on these threats to State, local, and
				tribal authorities as well as other national biosecurity and biodefense
				stakeholders; and
										(7)perform other
				responsibilities, as assigned by the Secretary.
										(b)CoordinationWhere appropriate, the Office of
				Intelligence and Analysis shall coordinate with other relevant Department
				components, others in the Intelligence Community, including the National
				Counter Proliferation Center, and other Federal, State, local, and tribal
				authorities, including officials from high-threat areas, and enable such
				entities to provide recommendations on optimal information sharing mechanisms,
				including expeditious sharing of classified information, and on how they can
				provide information to the Department.
									(c)Report
										(1)In
				generalNot later than 1 year
				after the date of the enactment of this section and annually thereafter, the
				Secretary shall report to the appropriate congressional committees on—
											(A)the intelligence and
				information sharing activities under subsection (a) and of all relevant
				entities within the Department to counter the threat from weapons of mass
				destruction; and
											(B)the Department’s
				activities in accordance with relevant intelligence strategies, including the
				National Intelligence Strategy for Countering the Threat from Weapons of Mass
				Destruction and the National Intelligence Strategy for Countering Biological
				Threats.
											(2)Assessment of
				implementationThe report shall include—
											(A)a description of methods
				established to assess progress of the Office of Intelligence and Analysis in
				implementing this section; and
											(B)such assessment.
											2102.Risk
				assessments
									(a)In
				generalThe Secretary, acting through the Under Secretary for
				Science and Technology, shall, in coordination with relevant Department
				components and other appropriate Federal departments and agencies—
										(1)produce and update
				periodically a terrorism risk assessment of chemical, biological, radiological,
				and nuclear threats; and
										(2)produce and update
				periodically an integrated terrorism risk assessment that assesses all of those
				threats and compares them against one another according to their relative
				risk.
										(b)Methodology
										(1)In
				generalThe Secretary
				shall—
											(A)convene an interagency
				task force of relevant subject matter experts to assess the proposed
				methodology to be used for assessments required under subsection (a), and to
				provide recommendations to the Secretary as to the adequacy of such
				methodology;
											(B)conduct sensitivity
				analysis on each assessment to identify and prioritize research activities to
				close knowledge gaps; and
											(C)consider the evolving
				threat from an intelligent adversary.
											(2)Inclusion in
				assessmentEach assessment under subsection (a) shall include a
				description of the methodology used for the assessment.
										(c)UsageThe
				assessments required under subsection (a) shall be used to inform and guide
				risk management decisions, including—
										(1)the threat assessments
				and determinations by the Secretary regarding agents and toxins pursuant to
				section 319F–2 of the Public Health Service Act;
										(2)allocation of resources
				for research and development for chemical, biological, radiological, and
				nuclear attack prevention, protection, response, and recovery;
										(3)prioritization of medical
				countermeasure research, development, acquisition, and distribution activities
				and other national strategic biodefense research;
										(4)tailored risk assessments
				and risk mitigation studies, as appropriate, on topics such as radiological
				materials security or the economic risks of a biological attack; and
										(5)other homeland security
				activities as determined appropriate by the Secretary and the heads of other
				agencies.
										(d)Input and
				sharingThe Secretary shall, for each assessment required under
				subsection (a)—
										(1)seek input from national
				biosecurity and biodefense stakeholders, and other Federal, State, local, and
				tribal officials involved in efforts to prevent, protect, respond to, and
				recover from chemical, biological, radiological, and nuclear threats;
										(2)ensure that written
				procedures are in place to guide the interagency development of the
				assessments, including for input, review, and implementation purposes, among
				relevant Federal partners;
										(3)share the risk
				assessments with Federal, State, local and tribal officials with appropriate
				security clearances and a need for the information in the classified version;
				and
										(4)to the maximum extent
				practicable, make available an unclassified version for Federal, State, local,
				and tribal officials involved in prevention and preparedness for chemical,
				biological, radiological, and nuclear events.
										(e)Written
				proceduresThe Secretary
				shall establish written procedures for appropriate usage of the assessments
				required under subsection (a), including—
										(1)a description of the types of departmental
				activities for which the assessments should be considered;
										(2)the extent to which the
				findings of the assessments should play a role in such activities;
										(3)the point in planning
				processes at which the assessments should be considered; and
										(4)how users can access
				expertise within the Department to aid in interpretation of the results of the
				assessments.
										2103.National Export
				Enforcement Coordination
									(a)EstablishmentThere
				shall be maintained in the Department the Export Enforcement Coordination
				Center, with capability for national export enforcement coordination that is
				managed by the Secretary and coordinates the export enforcement activities
				among the Department, the Department of Agriculture, the Department of
				Commerce, the Department of Defense, the Department of Energy, the Department
				of Justice, the Department of State, the Department of the Treasury, the
				Intelligence Community, and other Federal agencies as appropriate.
									(b)ResponsibilitiesThe
				Center shall—
										(1)enhance Federal
				coordination for law enforcement counterproliferation investigations, including
				coordination and deconfliction with intelligence counterproliferation
				activities;
										(2)address licensing
				inquiries, reviews, requests, checks, and verifications; and
										(3)conduct outreach and
				provide training to the export trade community.
										2104.Communication of
				threat information
									(a)FindingsCongress
				finds the following:
										(1)The Commission on the
				Prevention of Weapons of Mass Destruction Proliferation and Terrorism
				recommended that the Federal Government should practice greater openness
				of public information so that citizens better understand the threat and the
				risk this threat poses to them.
										(2)There are unique
				challenges for community preparedness for attacks from weapons of mass
				destruction.
										(b)Communications
				plan
										(1)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall develop a communications plan designed to provide information to
				the public related to preventing, preparing for, responding to, and recovering
				from chemical, biological, radiological, and nuclear attacks;
										(2)ConsultationAs
				appropriate, the Administrator of the Federal Emergency Management Agency shall
				consult with State, local, and tribal authorities and coordinate with other
				Federal departments and agencies in developing the communications plans under
				paragraph (1).
										(3)Pre-scripted messages
				and message templates
											(A)In
				generalThe Administrator of the Federal Emergency Management
				Agency shall develop and disseminate, through an alerts and warnings system,
				pre-scripted messages and message templates for State, local, and tribal
				authorities so that those authorities can quickly and rapidly disseminate
				critical information to the public in anticipation of, during, or in the
				immediate aftermath of a chemical, biological, radiological, and nuclear
				attack, and to be included in the Department of Homeland Security’s lessons
				learned information sharing system.
											(B)Development and
				designThe pre-scripted messages or message templates
				shall—
												(i)be developed in
				consultation with State, local, and tribal authorities and in coordination with
				other appropriate Federal departments and agencies;
												(ii)be designed to provide
				accurate, essential, and appropriate information and instructions to the
				population directly affected by an incident, including information regarding an
				evacuation, sheltering in place, hospital surge operations, health, and
				safety;
												(iii)be designed to provide
				accurate, essential, and appropriate information and instructions to children
				and other special needs populations within the population directly affected by
				an incident;
												(iv)be designed to provide
				accurate, essential, and appropriate information and instructions to emergency
				response providers and medical personnel responding to an incident; and
												(v)include direction for the
				coordination of Federal, State, local, and tribal communications teams.
												(C)Communications
				formatsThe Administrator shall develop pre-scripted messages or
				message templates under this paragraph in multiple formats to ensure
				delivery—
												(i)in cases where the usual
				communications infrastructure is unusable;
												(ii)to individuals with
				disabilities or other special needs and individuals with limited English
				proficiency; and
												(iii)to educational and
				childcare facilities, including daycare centers, grade schools, universities,
				hospitals, and elderly care facilities.
												(D)Dissemination and
				technical assistanceThe Administrator shall ensure that all
				pre-scripted messages and message templates developed under this paragraph are
				made available to State, local, and tribal authorities so that those
				authorities may incorporate them, as appropriate, into their emergency plans.
				The Administrator shall also make available relevant technical assistance to
				those authorities to support communications planning.
											(E)ExercisesTo
				ensure that the pre-scripted messages or message templates developed under this
				paragraph can be effectively utilized in a disaster or incident, the
				Administrator shall incorporate Federal, State, local, and tribal
				communications teams that deliver such pre-scripted messages or message
				templates into exercises, including those conducted under the National Exercise
				Program.
											(4)ReportNot
				later than 1 year after the date of the enactment of this subsection, the
				Administrator of the Federal Emergency Management Agency shall submit to the
				appropriate congressional committees the communications plans required to be
				developed under this subsection, including pre-scripted messages or message
				templates developed in conjunction with the plans and a description of the
				means that will be used to deliver these messages during such incidents.
										(c)Terrorism threat
				awareness
										(1)Terrorism threat
				awarenessThe Secretary, in coordination with the Attorney
				General and heads of appropriate Federal agencies, shall for purposes of
				preparedness and collective response to terrorism and for other
				purposes—
											(A)ensure that homeland
				security information concerning terrorist threats is provided to State, local,
				and tribal authorities and the public within the United States, as appropriate;
				and
											(B)establish a process to
				optimize opportunities for qualified heads of State, local, and tribal
				government entities to obtain appropriate security clearances so that they may
				receive classified threat information when appropriate.
											(2)Threat
				bulletins
											(A)In
				generalConsistent with the requirements of paragraph (1), the
				Secretary shall, on a timely basis, prepare unclassified threat bulletins on
				chemical, biological, radiological, and nuclear threats.
											(B)RequirementsEach
				assessment required under subparagraph (A) shall—
												(i)include guidance to the
				public for preventing and responding to acts of terrorism arising from such
				threats; and
												(ii)be made available on the
				Internet Web site of the Department and other publicly accessible Internet Web
				sites, communication systems, and information networks.
												(3)Guidance to State,
				local, and tribal authoritiesThe Secretary, using information provided
				by the terrorism risk assessments under section 2102 and material threat
				assessments and determinations under the Project BioShield Act of 2004 (Public
				Law 108–276) and the amendments made by that Act—
											(A)shall provide to State, local, and tribal
				authorities written guidance on communicating terrorism-related threats and
				risks to the public within their jurisdictions; and
											(B)shall identify and
				articulate the governmental rationale for identifying particular communities as
				being at heightened risk of exploitation.
											(4)Use of existing
				resourcesThe Secretary shall
				use Internet Web sites, communication systems, and information networks in
				operation on the date of an assessment under this subsection, and shall
				coordinate with other heads of Federal departments and agencies to provide
				information through existing channels to satisfy the requirements of paragraph
				(2)(B)(ii). The Secretary shall provide guidance on how State, local, tribal,
				and private entities can partner with public television stations to disseminate
				information provided by the Department and shall provide information on best
				practices on disseminating information to residents of local communities,
				including leveraging public television stations.
										2105.Individual and
				community preparedness for chemical, biological, radiological, and nuclear
				attacks
									(a)In
				generalThe Secretary, acting through the Administrator for the
				Federal Emergency Management Agency, shall assist State, local, and tribal
				authorities in improving and promoting individual and community preparedness
				and collective response to terrorist attacks involving chemical, biological,
				radiological, and nuclear materials against the United States by—
										(1)developing guidance and
				checklists of recommended actions for individual and community prevention and
				preparedness efforts and disseminating such guidance and checklists to
				communities and individuals;
										(2)updating new and existing
				guidance and checklists as appropriate;
										(3)disseminating to
				communities and individuals the guidance developed under section 2131, as
				appropriate;
										(4)providing information and
				training materials in support of individual and community preparedness
				efforts;
										(5)conducting individual and
				community preparedness outreach efforts; and
										(6)such other actions as the
				Secretary determines appropriate.
										(b)CoordinationThe Secretary shall coordinate with Federal
				departments and agencies and with private sector and nongovernmental
				organizations to promote individual and community preparedness and collective
				response to terrorist attacks involving chemical, biological, radiological, and
				nuclear materials against the United States.
									(c)Best
				practicesIn compiling guidance for individual and community
				preparedness in order to carry out subsection (a)(4), the Secretary shall give
				due regard to best practices based on the experience of other agencies and
				countries and the expertise of academic institutions and nongovernmental
				organizations.
									BProtection
								2121.Detection of
				biological attacks
									(a)ProgramThe
				Secretary shall carry out a program to detect a biological attack or event that
				poses a high risk to homeland security. Through such program, the Secretary
				shall—
										(1)deploy detection
				capabilities to areas, based on high risks identified by Department
				assessments, to indicate the presence of biological agents;
										(2)consider multiple
				deployment strategies including surge capability;
										(3)provide information to
				participating laboratories and programs for their use in monitoring public
				health, and biological material or other data from those detectors to
				participating laboratories and programs for testing and evaluation;
										(4)regularly communicate
				with, and provide information about the presence of biological agents to,
				appropriate Federal, State, and local agencies responsible for public health,
				law enforcement, and emergency services, in a manner that ensures transparency
				with the governments served by such personnel;
										(5)provide advanced planning tools, concepts
				of operations (including alarm resolution protocols and response guidance),
				standard operating procedures, and training exercises (including in
				collaboration with relevant national level exercises) for collective response
				to and recovery from biological attacks; and
										(6)provide technical
				assistance to jurisdictions hosting the program to improve their ability to
				respond to a detected pathogen.
										(b)Program
				requirementsUnder the program required under subsection (a), the
				Secretary shall—
										(1)enter into memoranda of
				agreement or interagency agreements under the Economy Act of 1933 (31 U.S.C.
				1535 et seq.) with the Director of the Centers of Disease Control and
				Prevention and the Administrator of the Environmental Protection Agency, and
				the heads of other Federal departments and agencies, setting forth roles and
				responsibilities, including with respect to validating performance and
				developing testing protocols for participating laboratories and coordination
				with appropriate State, local, and tribal agencies;
										(2)establish criteria for
				determining whether plans for biological detector capabilities and coverage
				sufficiently protect the United States population, and make such determinations
				on an annual basis;
										(3)acting through the Under Secretary for
				Science and Technology, and in consultation with the Director of the Centers
				for Disease Control and Prevention, implement a process for establishing assay
				performance standards and evaluation for equivalency for biological threat
				assays, that—
											(A)evaluates biological
				threat detection assays, their protocols for use, and their associated response
				algorithms for confirmation of biological threat agents, taking performance
				measures and concepts of operation into consideration;
											(B)develops interagency
				peer-reviewed assay performance and equivalency standards based on the findings
				of the evaluation under subparagraph (A);
											(C)requires implementation
				of the standards developed under subparagraph (B) for all Department biological
				detection programs;
											(D)promotes use of such
				standards among all other Federal biological detection programs and makes them
				available to the private sector and other end-users as appropriate; and
											(E)is updated as
				necessary;
											(4)prior to obligating funds
				to acquire biodetection systems for purposes of operational testing and
				evaluation, require—
											(A)a determination of the
				sensitivity and specificity of the currently deployed biodetection
				system;
											(B)an assessment of the
				sensitivity and specificity of the next generation biodetection system or
				systems under consideration for acquisition and whether it meets established
				operational requirements;
											(C)provision of all raw data
				to the Science and Technology Directorate to enable the Under Secretary
				to—
												(i)conduct a trade-off study
				comparing the results of subparagraphs (A) and (B); and
												(ii)perform a technical
				readiness assessment in accordance with section 308(b); and
												(D)that the findings under
				subparagraph (C) inform the cost-benefit analysis under paragraph (5)(A) and
				any Departmental acquisition review board decision regarding the biodetection
				system or systems under consideration; and
											(5)prior to acquiring and
				deploying biodetection technology, require—
											(A)a cost-benefit analysis,
				including an analysis of alternatives, that shall be informed by the terrorism
				risk assessments under section 2102;
											(B)operational testing and
				evaluation;
											(C)operational assessment by
				the end users of the technology; and
											(D)the Department, other
				relevant executive agencies, and local jurisdictions intended to host the
				systems to agree on concepts of operations for resolving alarms.
											(c)Contract
				authorityThe Secretary may enter into contracts with
				participating laboratories and programs for—
										(1)the provision of
				laboratory services or other biosurveillance activities as appropriate for
				purposes of this section on a fee-for-service basis or on a prepayment or other
				similar basis; and
										(2)administrative and other
				costs related to hosting program personnel and equipment in these laboratories
				or programs.
										(d)DefinitionsIn
				this section:
										(1)The term
				participating laboratory means a laboratory that has been accepted
				as a member of the Laboratory Response Network for Biological Terrorism
				that—
											(A)is fully equipped to
				detect and respond quickly to acts of biological terrorism;
											(B)provides biocontainment and microbiological
				analysis in support of the Department and relevant law enforcement agencies
				with responsibilities for investigating biological incidents; and
											(C)supports assay
				evaluation, research and development.
											(2)The term
				assay means any scientific test that is designed to detect the
				presence of a biological threat agent that is of a type selected under criteria
				established by the Secretary.
										2122.Rapid biological
				threat detection and identification at ports of entry
									(a)In
				generalThe Secretary of Homeland Security shall require the
				Under Secretary for Science and Technology, in consultation with the heads of
				other relevant operational components of the Department of Homeland Security,
				to assess whether the development of technological screening capabilities for
				biological agents, pandemic influenza, and other infectious diseases should be
				undertaken by the Directorate of Science and Technology to support entry and
				exit screening at ports of entry and for other homeland security
				purposes.
									(b)Development of
				methodsIf the Under Secretary determines that the development of
				such screening capabilities should be undertaken, the Secretary shall, to the
				extent possible, initiate development of safe and effective methods to—
										(1)rapidly screen incoming
				persons at ports of entry for biological agents, pandemic influenza, and other
				infectious diseases; and
										(2)obtain results of such
				screening near the point of entry.
										2123.Evaluating detection
				technologyTo inform the
				purchase of detection technology, the Secretary, in coordination with the
				Director of the National Institute of Standards and Technology, may carry out a
				program to—
									(1)establish near-term
				minimum performance metrics to support public safety actionable activities,
				based to the greatest extent practicable on voluntary consensus standards, to
				evaluate the effectiveness of detection technology for high-priority biological
				agents and toxins and high-priority chemical agents;
									(2)establish a process for
				voluntary testing and evaluation of technology by an accredited laboratory to
				demonstrate conformance to such consensus standards, or performance metrics if
				standards do not exist, for the effective detection of high-priority biological
				agents and toxins and high-priority chemical agents, including incentivization
				for the program through potential cost sharing with technology manufacturers
				and for SAFETY Act certification or placement on the authorized equipment list,
				or both; and
									(3)with permission from the
				detection technology manufacturer, make available to Federal departments and
				agencies, State, territorial, local, and tribal entities, and the private
				sector the results of detection system testing and evaluation under paragraph
				(2).
									2124.Domestic
				implementation of the Global Nuclear Detection Architecture
									(a)Securing the
				citiesThe Director of the
				Domestic Nuclear Detection Office shall establish and maintain a multilayered
				system of detection technologies, programs, and guidelines designed to enhance
				the Nation’s ability to detect and prevent a radiological or nuclear attack in
				high-risk United States cities, as determined by the Secretary.
									(b)Surge
				capabilitiesThe Director shall develop a surge capability for
				radiological and nuclear detection systems that can be deployed within the
				United States rapidly in response to actionable intelligence or warnings, and
				includes procurement of appropriate technology, training, and exercises.
									(c)IntegrationThe
				programs under subsections (a) and (b) shall be integrated into the Global
				Nuclear Detection Architecture and shall inform architecture studies,
				technology gaps, and research activities of the Domestic Nuclear Detection
				Office.
									CResponse
								2131.First responder
				guidance concerning chemical, biological, radiological, and nuclear
				attacks
									(a)Establishment of
				voluntary guidanceNot later than 1 year after the date of the
				enactment of this section, the Secretary, in coordination with the Secretary of
				Health and Human Services, the Secretary of Agriculture, the Administrator of
				the Environmental Protection Agency, the Attorney General, and the heads of
				other Federal departments and agencies, as appropriate, shall—
										(1)develop for police, fire, emergency medical
				services, emergency management, and medical and public health personnel,
				voluntary guidance for responding to a release of chemical, biological,
				radiological, and nuclear material;
										(2)make such guidance
				available to State, local, and tribal authorities, including primary and
				secondary schools and other educational institutions, nongovernmental
				organizations, the private sector, and the public; and
										(3)in developing the
				guidance under paragraph (1)—
											(A)review the experiences of
				other countries and the expertise of academic institutions and nongovernmental
				organizations; and
											(B)consider the unique needs
				of children and other vulnerable populations.
											(b)ContentsThe
				guidance developed under subsection (a)(1) shall be voluntary, risk-based
				guidance that shall include—
										(1)protective action
				guidance for ensuring the security, health, and safety of emergency response
				providers and their families and household contacts;
										(2)specific information
				regarding the effects of the chemical, biological, radiological, or nuclear
				material on those exposed to the agent; and
										(3)best practices for emergency response
				providers to effectively diagnose, handle, and otherwise manage individuals
				affected by an incident involving chemical, biological, radiological, or
				nuclear material.
										(c)Review and revision of
				guidanceThe Secretary shall—
										(1)review the guidance
				developed under subsection (a)(1) at least once every 2 years;
										(2)make revisions to the
				guidance as appropriate; and
										(3)make any revised guidance
				available to State, local, and tribal authorities, nongovernmental
				organizations, the private sector, and the public.
										(d)Procedures for
				developing and revising guidanceIn carrying out the requirements
				of this section, the Secretary shall establish procedures to—
										(1)enable members of the
				first responder and first provider community to submit recommendations of areas
				in which guidance is needed and could be developed under subsection
				(a)(1);
										(2)determine which entities
				should be consulted in developing or revising the guidance;
										(3)prioritize, on a regular
				basis, guidance that should be developed or revised; and
										(4)develop and disseminate
				the guidance in accordance with the prioritization under paragraph (3).
										2132.Integrated plume
				modeling for collective response
									(a)Development
										(1)In
				generalThe Secretary shall acquire, use, and disseminate the
				best available integrated plume models to enable rapid response activities
				following a chemical, biological, nuclear, or radiological attack or
				event.
										(2)ScopeThe
				Secretary shall—
											(A)identify Federal, State,
				and local needs regarding plume models and ensure the rapid development and
				distribution of integrated plume models that meet those needs to appropriate
				officials of the Federal Government and State, local, and tribal authorities to
				enable immediate response to a chemical, biological, radiological, or nuclear
				attack or event;
											(B)establish mechanisms for
				dissemination by appropriate emergency response officials of the integrated
				plume models described in paragraph (1) to nongovernmental organizations and
				the public to enable appropriate collective response activities;
											(C)ensure that guidance and
				training in how to appropriately use such models are provided; and
											(D)ensure that lessons
				learned from assessing the development and dissemination of integrated plume
				models during exercises administered by the Department are put into the lessons
				learned information sharing system maintained by the Department.
											(b)DefinitionsFor
				purposes of this section:
										(1)The term plume
				model means the assessment of the location and prediction of the spread
				of agents following a chemical, biological, radiological, or nuclear attack or
				event.
										(2)The term
				integrated plume model means a plume model that integrates
				protective action guidance and other information as the Secretary determines
				appropriate.
										2133.Establishment of the
				system assessment and validation for emergency responders (SAVER)
				programThe Secretary shall
				carry out a program for system assessment and validation of emergency response
				equipment at the Department, to be known as the SAVER Program.
				The Secretary shall ensure that such program—
									(1)conducts objective,
				impartial, practitioner-relevant, and operationally oriented assessments and
				validations of commercial emergency responder equipment and systems, including
				hand-held detectors for chemical, biological, radiological, and nuclear
				agents;
									(2)prioritizes such
				evaluation based on the technical results obtained from the program established
				under section 2123, if available;
									(3)is supported by a network
				of scientists who, in coordination with subject matter experts, perform the
				assessment and validation activities using strict scientific and testing
				protocols;
									(4)provides results along
				with other relevant equipment information to the emergency response provider
				community in an operationally useful form;
									(5)provides information on
				equipment that falls within the categories listed in the Department’s
				authorized equipment list;
									(6)provides information that
				enables decision-makers and responders to better select, procure, use, and
				maintain emergency responder equipment; and
									(7)shares such information
				nationally with the emergency response provider community.
									2134.Payment for
				laboratory response servicesIn carrying out their functions,
				responsibilities, authorities, and duties to counter biological terrorism, the
				Secretary, the Attorney General, and the heads of other participating Federal
				agencies are authorized, subject to the availability of appropriations, to
				enter into contracts with laboratories that comprise the Laboratory Response
				Network for Biological Terrorism and other federally networked laboratories
				that agree to participate in such a contract, for the provision of laboratory
				testing services on a fee-for-service basis or on a prepayment or other similar
				basis. Prior to entering into such a contract with any laboratory in the
				Laboratory Response Network for Biological Terrorism, the Secretary, the
				Attorney General, or the head of any other participating Federal agency shall
				inform the Centers for Disease Control and Prevention.
								2135.Bioforensics
				capabilities
									(a)Bioforensics analysis
				centerThere is authorized in the Department a bioforensics
				analysis center to provide support for law enforcement and intelligence-related
				investigations and actions to—
										(1)provide definitive
				bioforensics analysis in support of the executive agencies with primary
				responsibilities for preventing, deterring, responding to, attributing, and
				recovering from biological attacks; and
										(2)undertake other related
				bioforensics activities.
										(b)Payment for
				servicesThe center shall charge and retain fees to reimburse the
				cost of any service provided to an executive agency that requested such
				service.
									(c)Detailee
				programSubject to the availability of appropriations, the
				Secretary may implement a program under which executive agencies as considered
				appropriate by the Secretary provide personnel, on a reimbursable basis, to the
				center for the purpose of—
										(1)providing training and
				other educational benefits for such stakeholders to help them to better
				understand the policies, procedures, and laws governing national bioforensics
				activities; and
										(2)bolstering the
				capabilities and information sharing activities of the bioforensics analysis
				center authorized under subsection (a) with national biosecurity and biodefense
				stakeholders.
										2136.Metropolitan
				Medical Response System Program
									(a)In
				GeneralThe Secretary shall conduct a Metropolitan Medical
				Response System Program, that shall assist State and local governments in
				preparing for and responding to public health and mass casualty incidents
				resulting from acts of terrorism, natural disasters, and other man-made
				disasters.
									(b)Financial
				Assistance
										(1)Authorization of
				grants
											(A)In
				generalThe Secretary,
				through the Administrator of the Federal Emergency Management Agency, may make
				grants under this section to State and local governments to assist in preparing
				for and responding to mass casualty incidents resulting from acts of terrorism,
				natural disasters, and other man-made disasters.
											(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Chief Medical Officer.
											(2)Use of
				fundsA grant made under this
				section may be used to support the integration of emergency management, health,
				and medical systems into a coordinated response to mass casualty incidents
				caused by any hazard, including—
											(A)to strengthen medical
				surge capacity;
											(B)to strengthen mass prophylaxis capabilities
				including development and maintenance of an initial pharmaceutical stockpile
				sufficient to protect first responders, their families, and immediate victims
				from a chemical or biological event, including the procurement of home medical
				kits that are approved pursuant to the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 301 et seq.) or the Public Health Service Act (42 U.S.C. 201 et seq.),
				as applicable;
											(C)to strengthen chemical,
				biological, radiological, nuclear, and explosive detection, response, and
				decontamination capabilities;
											(D)to develop and maintain
				mass triage and pre-hospital treatment plans and capabilities;
											(E)for planning;
											(F)to support efforts to
				strengthen information sharing and collaboration capabilities of regional,
				State, and urban areas in support of public health and medical
				preparedness;
											(G)for medical supplies
				management and distribution;
											(H)for training and
				exercises;
											(I)for integration and coordination of the
				activities and capabilities of public health personnel and medical care
				providers with those of other emergency response providers as well as other
				Federal agencies, the private sector, and nonprofit organizations, for the
				forward movement of patients; and
											(J)for such other activities
				as the Administrator provides.
											(3)Eligibility
											(A)In
				generalExcept as provided in subparagraph (C), any jurisdiction
				that received funds through the Metropolitan Medical Response System Program in
				fiscal year 2009 shall be eligible to receive a grant under this
				section.
											(B)Additional
				jurisdictions
												(i)Unrepresented
				states
													(I)In
				generalExcept as provided in subparagraph (C), the Administrator
				may make grants under this section to the metropolitan statistical area with
				the largest population in any State in which no jurisdiction received funds
				through the Metropolitan Medical Response Program in fiscal year 2009, or in
				which funding was received only through another State.
													(II)LimitationFor
				each of fiscal years 2012 through 2014, no jurisdiction that would otherwise be
				eligible to receive grants under subclause (I) shall receive a grant under this
				section if it would result in any jurisdiction under subparagraph (A) receiving
				less funding than such jurisdiction received in fiscal year 2009.
													(ii)Other
				jurisdictions
													(I)In
				generalSubject to subparagraph (C), the Administrator may
				determine that additional jurisdictions are eligible to receive grants under
				this section.
													(II)LimitationFor
				each of fiscal years 2012 through 2014, the eligibility of any additional
				jurisdiction to receive grants under this section is subject to the
				availability of appropriations beyond that necessary to—
														(aa)ensure that each
				jurisdiction eligible to receive a grant under subparagraph (A) does not
				receive less funding than such jurisdiction received in fiscal year 2009;
				and
														(bb)provide grants to
				jurisdictions eligible under clause (i).
														(C)Performance requirement
				after fiscal year 2012A jurisdiction shall not be eligible for a
				grant under this subsection from funds available after fiscal year 2012 unless
				the Secretary determines that the jurisdiction maintains a sufficient measured
				degree of capability in accordance with the performance measures issued under
				subsection (c).
											(4)Distribution of
				funds
											(A)In
				generalThe Administrator shall distribute grant funds under this
				section to the State in which the jurisdiction receiving a grant under this
				section is located.
											(B)Pass
				throughSubject to subparagraph (C), not later than 45 days after
				the date on which a State receives grant funds under subparagraph (A), the
				State shall provide the jurisdiction receiving the grant 100 percent of the
				grant funds, and not later than 45 days after the State releases the funds, all
				fiscal agents shall make the grant funds available for expenditure.
											(C)ExceptionThe
				Administrator may permit a State to provide to a jurisdiction receiving a grant
				under this section 97 percent of the grant funds awarded if doing so would not
				result in any jurisdiction eligible for a grant under paragraph (3)(A)
				receiving less funding than such jurisdiction received in fiscal year
				2009.
											(5)Regional
				coordinationThe Administrator shall ensure that each
				jurisdiction that receives a grant under this section, as a condition of
				receiving such grant, is actively coordinating its preparedness efforts with
				surrounding jurisdictions, with the official with primary responsibility for
				homeland security (other than the Governor) of the government of the State in
				which the jurisdiction is located, and with emergency response providers from
				all relevant disciplines, as determined by the Administrator, to effectively
				enhance regional preparedness.
										(c)Performance
				measuresThe Administrator of the Federal Emergency Management
				Agency, in coordination with the Chief Medical Officer, and the National
				Metropolitan Medical Response System Working Group, shall issue performance
				measures within 1 year after the date of enactment of this section that enable
				objective evaluation of the performance and effective use of funds provided
				under this section in any jurisdiction.
									(d)Metropolitan Medical
				Response System Working Group definedIn this section, the term National
				Metropolitan Medical Response System Working Group means—
										(1)10 Metropolitan Medical
				Response System Program grant managers, who shall—
											(A)include 1 such grant
				manager from each region of the Agency;
											(B)comprise a
				population-based cross section of jurisdictions that are receiving grant funds
				under the Metropolitan Medical Response System Program; and
											(C)include—
												(i)3 selected by the
				Administrator of the Federal Emergency Management Agency; and
												(ii)3 selected by the Chief Medical Officer;
				and
												(2)3 State officials who are responsible for
				administration of State programs that are carried out with grants under this
				section, who shall be selected by the Administrator.
										(e)Authorization of
				appropriationsThere is authorized to be appropriated $42,000,000
				to carry out the program for each of fiscal years 2012 through 2016.
									DRecovery
								2141.Identifying and
				addressing gaps in recovery capabilities
									(a)Risk
				assessment
										(1)Tailored risk
				assessmentThe Secretary, acting through the Under Secretary for
				Science and Technology and in coordination with the Administrator of the
				Environmental Protection Agency, shall conduct tailored risk assessments to
				inform prioritization of national recovery activities for chemical, biological,
				radiological, and nuclear incidents, to be updated as necessary.
										(2)ConsiderationsIn
				conducting the risk assessments under paragraph (1), the Secretary
				shall—
											(A)consult with the
				Secretary of Health and Human Services, the Secretary of Agriculture, the
				Secretary of the Interior, the Chairman of the Nuclear Regulatory Commission,
				and the heads of other relevant Federal departments and agencies;
											(B)consider recovery of both
				indoor areas and outdoor environments; and
											(C)consider relevant studies
				previously prepared by other Federal agencies, or other appropriate
				stakeholders.
											(3)CollaborationUpon
				completion of the risk assessments required by this section, the Secretary
				shall provide the findings to the Administrator of the Environmental Protection
				Agency and heads of other relevant Federal agencies in order to inform ongoing
				and future work, including research and guidance development, undertaken by
				those agencies in recovery and remediation from chemical, biological,
				radiological, or nuclear incidents.
										(b)ResearchThe
				results of the risk assessment under this section shall inform appropriate
				Federal research to address the high-risk capability gaps uncovered by each
				assessment.
									(c)Submission to
				CongressThe results of each risk assessment shall be submitted
				to the appropriate congressional committees within 30 days after completion of
				the assessment.
									2142.Recovery from a
				chemical, biological, radiological, and nuclear attack or incident
									(a)Establishment of
				guidanceThe Secretary shall develop and issue guidance for
				clean-up and restoration of indoor and outdoor areas, including subways and
				other mass transportation facilities, that have been exposed to chemical,
				biological, radiological, or nuclear materials. The Secretary shall develop and
				issue the guidance, within 24 months after the date of enactment of this
				section, in consultation with—
										(1)the Secretary of
				Agriculture;
										(2)the Secretary of
				Commerce;
										(3)the Secretary of
				Education;
										(4)the Secretary of the
				Interior;
										(5)the Attorney
				General;
										(6)the Secretary of
				Labor;
										(7)the Secretary of
				Transportation;
										(8)the Secretary of Housing
				and Urban Development;
										(9)the Secretary of Health
				and Human Services;
										(10)the Secretary of
				Veterans Affairs;
										(11)the Secretary of the
				Treasury;
										(12)the Administrator of the
				Environmental Protection Agency; and
										(13)the Administrator of the
				Small Business Administration.
										(b)ContentsThe
				guidance developed under subsection (a) shall clarify Federal roles and
				responsibilities for assisting State, local, and tribal authorities and include
				risk-based recommendations for—
										(1)standards for effective
				decontamination of affected sites;
										(2)standards for safe
				post-event occupancy of affected sites, including for vulnerable populations
				such as children and individuals with health concerns;
										(3)requirements to ensure
				that the decontamination procedures for responding organizations do not
				conflict;
										(4)requirements that each
				responding organization uses a uniform system for tracking costs and
				performance of clean-up contractors;
										(5)maintenance of negative
				air pressure in buildings;
										(6)standards for proper selection and use of
				personal protective equipment;
										(7)air sampling
				procedures;
										(8)development of
				occupational health and safety plans that are appropriate for the specific risk
				to responder health; and
										(9)waste disposal.
										(c)Review and revision of
				guidanceThe Secretary shall—
										(1)not less frequently than
				once every 2 years, review the guidance developed under subsection (a);
										(2)make revisions to the
				guidance as appropriate; and
										(3)make the revised guidance
				available to the Federal Government, State, local, and tribal authorities,
				nongovernmental organizations, the private sector, and the public.
										(d)Procedures for
				developing and revising guidanceIn carrying out the requirements
				of this section, the Secretary shall establish procedures to—
										(1)prioritize issuance of
				guidance based on the results of the risk assessment under section 2131;
										(2)inventory existing
				relevant guidance;
										(3)enable the public to
				submit recommendations of areas in which guidance is needed;
										(4)determine which entities
				should be consulted in developing or revising the guidance;
										(5)prioritize, on a regular
				basis, guidance that should be developed or revised; and
										(6)develop and disseminate
				the guidance in accordance with the prioritization under paragraph (5).
										(e)ConsultationsThe
				Secretary shall develop and revise the guidance developed under subsection (a),
				and the procedures required under subsection (d), in consultation with—
										(1)the heads of other
				Federal departments and agencies that are not required to be consulted under
				subsection (a), as the Secretary considers appropriate;
										(2)State, local, and tribal
				authorities; and
										(3)nongovernmental
				organizations and private industry.
										(f)ReportNot
				later than 1 year after the date of the enactment of this section, and annually
				thereafter, the Secretary shall provide appropriate congressional committees
				with—
										(1)a description of the
				procedures established under subsection (d);
										(2)any guidance in effect on
				the date of the report;
										(3)a list of entities to
				which the guidance described in paragraph (2) was disseminated;
										(4)a plan for reviewing the
				guidance described in paragraph (2), in accordance with subsection (e);
										(5)the prioritized list of
				the guidance required under subsection (d)(4), and the methodology used by the
				Secretary for such prioritization; and
										(6)a plan for developing,
				revising, and disseminating the guidance.
										2143.Exercises
									(a)In
				generalTo facilitate
				recovery from a chemical, biological, radiological, or nuclear attack or other
				incident involving chemical, biological, radiological, or nuclear materials and
				to foster collective response to terrorism, the Secretary shall develop
				exercises in consultation with State, local, and tribal authorities and other
				appropriate Federal agencies, and, as appropriate, in collaboration with
				national level exercises, including exercises that address, to the best
				knowledge available at the time, analysis, indoor environmental cleanup
				methods, and decontamination standards, including those published in the
				guidance issued under section 2142.
									(b)Lessons learned for
				national level exercisesThe
				Secretary shall provide electronically, to the maximum extent practicable,
				lessons learned reports to each designated representative of State, local, and
				tribal jurisdictions and private sector entities that participate in National
				Level Exercises of the Department. Each lessons learned report shall be
				tailored to convey information on that exercise that could be leveraged to
				enhance preparedness and
				response.
									.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following new items:
					
						
							Title XXI—WEAPONS OF MASS DESTRUCTION
				PREVENTION AND PREPAREDNESS
							Subtitle A—Prevention 
							Sec. 2101. Weapons of mass destruction
				intelligence and information sharing.
							Sec. 2102. Risk assessments.
							Sec. 2103. National Export Enforcement
				Coordination.
							Sec. 2104. Communication of threat
				information.
							Sec. 2105. Individual and community
				preparedness for chemical, biological, radiological, and nuclear
				attacks.
							Subtitle B—Protection
							Sec. 2121. Detection of biological
				attacks.
							Sec. 2122. Rapid biological threat detection
				and identification at ports of entry.
							Sec. 2123. Evaluating detection
				technology.
							Sec. 2124. Domestic implementation of the
				Global Nuclear Detection Architecture.
							Subtitle C—Response
							Sec. 2131. First responder guidance concerning
				chemical, biological, radiological, and nuclear attacks.
							Sec. 2132. Integrated plume modeling for
				collective response.
							Sec. 2133. Establishment of the system
				assessment and validation for emergency responders (SAVER) program.
							Sec. 2134. Payment for laboratory response
				services.
							Sec. 2135. Bioforensics
				capabilities.
							Sec. 2136. Metropolitan Medical Response System
				Program.
							Subtitle D—Recovery
							Sec. 2141. Identifying and addressing gaps in
				recovery capabilities.
							Sec. 2142. Recovery from a chemical,
				biological, radiological, and nuclear attack or incident.
							Sec. 2143. Exercises.
						
						.
				(c)Conforming
			 amendmentSection 316 of the Homeland Security Act of 2002 (6
			 U.S.C. 195b), and the item relating to such section in section 1(b) of such
			 Act, are repealed.
				(d)Metropolitan Medical
			 Response Program review
					(1)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency, the Chief Medical Officer of the Department of Homeland Security, and
			 the National Metropolitan Medical Response System Working Group shall conduct a
			 review of the Metropolitan Medical Response System Program authorized under
			 section 2136 of the Homeland Security Act of 2002, as added by this section,
			 including an examination of—
						(A)the extent to which the
			 program goals and objectives are being met;
						(B)the performance metrics
			 that can best help assess whether the Metropolitan Medical Response System
			 Program is succeeding;
						(C)how the Metropolitan
			 Medical Response System Program can be improved;
						(D)how the Metropolitan Medical Response
			 System Program complements and enhances other preparedness programs supported
			 by the Department of Homeland Security and the Department of Health and Human
			 Services;
						(E)the degree to which the
			 strategic goals, objectives, and capabilities of the Metropolitan Medical
			 Response System Program are incorporated in State and local homeland security
			 plans;
						(F)how eligibility for financial assistance,
			 and the allocation of financial assistance, under the Metropolitan Medical
			 Response System Program should be determined, including how allocation of
			 assistance could be based on risk;
						(G)implications for the
			 Metropolitan Medical Response System Program if it were managed as a
			 contractual agreement; and
						(H)the resource requirements
			 of the Metropolitan Medical Response System Program.
						(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 and the Chief Medical Officer shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report on the results of the review
			 under this section.
					(3)ConsultationThe
			 Administrator of the Federal Emergency Management Agency shall consult with the
			 Secretary of Health and Human Services in the implementation of paragraph
			 (1)(E).
					(4)DefinitionIn
			 this subsection the term National Metropolitan Medical Response System
			 Working Group has the meaning that term has in section 2136 of the
			 Homeland Security Act of 2002, as added by this section.
					302.Enhancing laboratory
			 biosecurity
				(a)Federal Experts
			 Security Advisory Panel
					(1)Panel
						(A)EstablishmentThe
			 President shall establish a permanent advisory panel to be known as the Federal
			 Experts Security Advisory Panel to make technical and substantive
			 recommendations on biological agent and toxin security.
						(B)MembershipThe
			 members of the Panel—
							(i)shall consist of the
			 voting members appointed under subparagraph (D) and the nonvoting members
			 appointed under subparagraph (E); and
							(ii)except as provided in
			 subparagraph (E), shall each be an official or employee of the Federal
			 Government.
							(C)Co-ChairsThe
			 voting members of the Panel appointed under clauses (i), (v), and (vi) of
			 subparagraph (D) shall serve jointly as the Co-Chairs of the Panel.
						(D)Voting
			 membersThe voting members of the Panel shall consist of 1 voting
			 representative of each of the following Government entities, appointed (except
			 with respect to the National Security Council) by the head of the respective
			 entity:
							(i)The Department of
			 Agriculture.
							(ii)The Department of
			 Commerce.
							(iii)The Department of
			 Defense.
							(iv)The Department of
			 Energy.
							(v)The Department of Health
			 and Human Services.
							(vi)The Department of
			 Homeland Security.
							(vii)The Department of
			 Justice.
							(viii)The Department of
			 Labor.
							(ix)The Department of
			 State.
							(x)The Department of
			 Transportation.
							(xi)The Department of
			 Veterans Affairs.
							(xii)The Environmental
			 Protection Agency.
							(xiii)The National Security
			 Council, which shall be represented by the Special Assistant to the President
			 for Biodefense.
							(xiv)The Office of the
			 Director of National Intelligence.
							(xv)Any other department or
			 agency designated by the Co-Chairs.
							(E)Nonvoting
			 membersThe nonvoting members of the Panel shall consist
			 of—
							(i)such additional
			 representatives of the Government entities listed in subparagraph (D) as may be
			 appointed by the heads of the respective entities; and
							(ii)a representative of the public health
			 laboratory community or biological laboratory community (or both).
							(F)Administrative
			 supportThe Secretary of
			 Health and Human Services shall provide to the Panel such facilities, staff,
			 and support services as may be necessary for the Panel to carry out its
			 responsibilities under paragraph (2).
						(2)ResponsibilitiesNot
			 later than 6 months after the date of the enactment of this section, the Panel
			 shall, with respect to biological agent and toxin security, deliver to the
			 Secretaries of Agriculture, Health and Human Services, and Homeland Security
			 plurality recommendations, including any statements of dissent,
			 concerning—
						(A)the designation as
			 highest risk of that subset of biological agents and toxins listed pursuant to
			 section 351A(a)(1) of the Public Health Service Act (42 U.S.C. 262a(a)(1)) that
			 presents the greatest risk of deliberate misuse with significant potential for
			 mass casualties or devastating effects to the economy, informed by—
							(i)any biological or
			 bioterrorism risk assessments conducted by the Department of Homeland Security
			 and relevant assessments by other agencies; and
							(ii)determinations made by
			 the Secretary of Homeland Security pursuant to section 319F–2(c)(2)(A) of such
			 Act (42 U.S.C. 247d–6b(c)(2)(A));
							(B)the development of a set
			 of minimum risk-based prescriptive laboratory security performance standards
			 based on the risk at the lowest level, allowing for enhancements as risk
			 increases;
						(C)the establishment of
			 appropriate standards and practices to improve vetting and monitoring of, and
			 ensure reliability of, personnel with access to highest risk biological agents
			 and toxins at facilities registered under section 351A(d) of the Public Health
			 Service Act (42 U.S.C. 262a(d));
						(D)the establishment of
			 appropriate practices for physical security and cyber security for facilities
			 that possess highest risk biological agents or toxins;
						(E)standards for training of
			 laboratory personnel in security measures;
						(F)other emerging policy
			 issues relevant to the security of biological agents and toxins;
						(G)adequacy of information
			 sharing protocols with biodefense and biosecurity stakeholders; and
						(H)any other security
			 standards determined necessary.
						(b)Revision of rules and
			 regulations
					(1)Proposed
			 rulesThe Secretaries of Health and Human Services and
			 Agriculture, in coordination with the Secretary of Homeland Security, no later
			 than 1 year after the date of receipt of recommendations under subsection
			 (a)(2), shall, as appropriate, propose rules under section 351A of the Public
			 Health Service Act (42 U.S.C. 262a) establishing security standards and
			 procedures that are specific to highest risk biological agents and
			 toxins.
					(2)Final
			 rulesThe Secretaries of Health and Human Services and
			 Agriculture, in coordination with the Secretary of Homeland Security, no later
			 than 24 months after the date of the enactment of this section, shall
			 promulgate final rules described in paragraph (1).
					(c)Coordination of Federal
			 oversightTo ensure that the Federal Government provides for
			 comprehensive and effective oversight of biological agents and toxins security,
			 the heads of the Government entities listed in subsection (a)(1)(D) shall for
			 facilities in which the entity supports biological agent or toxin laboratory
			 activities and by no later than 6 months after the submission of
			 recommendations under subsection (a)(2), develop and implement a plan for the
			 coordination of biological agents and toxins security oversight that—
					(1)articulates a mechanism
			 for coordinated inspections of and harmonized administrative practices for
			 facilities registered under section 351A(d) of the Public Health Service Act
			 (42 U.S.C. 262a(d)), pursuant to subsection (d) of this section; and
					(2)ensures consistent and
			 timely identification and resolution of biological agents and toxins security
			 and compliance issues.
					(d)Common inspection
			 proceduresThe heads of the entities listed in subsection
			 (a)(1)(D) shall coordinate or consolidate laboratory inspections and ensure
			 that such inspections are conducted using a common set of inspection procedures
			 across such entities in order to minimize the administrative burden on such
			 laboratory.
				(e)Inspection
			 reportsAny inspection report resulting from an inspection
			 described in paragraph (1) shall be available to—
					(1)each Federal agency that
			 supports biological agent or toxin laboratory activities at the laboratory that
			 is the subject of the inspection report; and
					(2)the laboratories that are
			 the object of inspection.
					(f)Laboratory biosecurity
			 information sharing
					(1)Federal
			 sharingThe Secretaries of Health and Human Services and
			 Agriculture shall—
						(A)develop a process for
			 sharing of information pertaining to biological agents and toxins with agencies
			 that support biological agent or toxin laboratory activities, that identifies
			 the purpose for sharing, and a mechanism for securing, such information;
						(B)share relevant
			 information pertaining to biological agents and toxins, including
			 identification of laboratories possessing highest risk biological agents and
			 toxins, and compliance issues with the Secretary of Homeland Security;
			 and
						(C)share relevant
			 information pertaining to biological agents and toxins, including
			 identification of laboratories possessing highest risk biological agents and
			 toxins, with appropriate State, local, and tribal government authorities,
			 including law enforcement authorities and emergency response providers.
						(2)Classified and
			 sensitive informationThe Secretaries of Agriculture and Health
			 and Human Services shall ensure that any information disseminated under this
			 section is handled consistently with—
						(A)the authority of the
			 Director of National Intelligence to protect intelligence sources and methods
			 under the National Security Act of 1947 (50 U.S.C. 401 et seq.) and related
			 procedures or similar authorities of the Attorney General concerning sensitive
			 law enforcement information;
						(B)section 552a of title 5,
			 United States Code (commonly referred to as the Privacy Act of
			 1974); and
						(C)other relevant
			 laws.
						(g)DefinitionsIn
			 this section:
					(1)The terms biological agent
			 and toxin refer to a biological agent or toxin, respectively,
			 listed pursuant to section 351A(a)(1) of the Public Health Service Act (42
			 U.S.C. 262(a)(1)).
					(2)The term highest risk means,
			 with respect to a biological agent or toxin, designated as highest risk as
			 described in subsection (a)(2)(A).
					(3)The term Panel means the
			 Federal Experts Security Advisory Panel under subsection (a).
					(4)The term State,
			 local, and tribal has the same meaning that term has in the Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.).
					303.DefinitionsSection 2 of the Homeland Security Act of
			 2002 (6 U.S.C. 101) is amended by adding at the end the following new
			 paragraphs:
				
					(19)The term Intelligence
				Community has the meaning given that term in section 3(4) of the
				National Security Act of 1947 (50 U.S.C. 401a(4)).
					(20)The term national biosecurity and
				biodefense stakeholders means officials from the Federal, State, local,
				and tribal authorities and individuals from the private sector who are involved
				in efforts to prevent, protect against, respond to, and recover from a
				biological attack or other biological incidents that may have serious health or
				economic consequences for the United States, including wide-scale fatalities or
				infectious disease
				outbreaks.
					.
			304.Dual-use terrorist
			 risks from synthetic biology
				(a)Sense of
			 CongressIt is the sense of Congress that the field of synthetic
			 biology has the potential to facilitate enormous gains in fundamental
			 discovery, public health, and biotechnological applications, but that it also
			 presents inherent dual-use homeland security risks that must be managed.
				(b)Assessment of
			 riskNot less frequently than once every two years, the Secretary
			 of Homeland Security, acting through the Under Secretary for Science and
			 Technology, shall undertake a risk assessment of the dual-use and other risks
			 associated with synthetic biology.
				(c)Establishment of
			 guidanceNot later than six months after the date of the
			 enactment of this Act, the Secretary shall develop and provide to the heads of
			 all departments and agencies that fund life sciences research, guidance on
			 compliance with United States laws, arms control agreements to which the United
			 States is a party or signatory, and individual department and agency policy,
			 including consideration of—
					(1)best practices for establishing a
			 department or agency process that achieves compliance for department or agency
			 research, development, or acquisition projects in the life sciences;
					(2)the types of projects
			 that should be assessed;
					(3)at what stage or stages
			 such projects should be assessed; and
					(4)means for preventing the
			 release of homeland or national security information.
					(d)Research and
			 developmentBased upon the findings of the risk assessment
			 undertaken in accordance with subsection (b), the Under Secretary may conduct
			 research into the risks and ways to mitigate such risks of synthetic biology,
			 including—
					(1)determining the current
			 capability of synthetic nucleic acid providers to effectively differentiate a
			 legitimate customer from a potential terrorist or other malicious actor;
					(2)determining the current
			 capability of synthetic nucleic acid providers to effectively screen orders for
			 sequences of homeland security concern; and
					(3)making recommendations
			 regarding screening software, protocols, and other remaining capability gaps
			 uncovered by such risk assessment.
					305.Dissemination of
			 information analyzed by the Department to State, local, tribal, and private
			 entities with responsibilities relating to homeland securitySection 201(d)(8) of the Homeland Security
			 Act of 2002 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies
			 of State and all that follows and inserting to State, local,
			 tribal, and private entities with such responsibilities, and, as appropriate,
			 to the public, in order to assist in preventing, deterring, or responding to
			 acts of terrorism against the United States..
			IVPublic Health
			 Matters
			401.Sense of Congress
			 regarding Federal coordination on medical countermeasuresIt is the sense of Congress that—
				(1)10 years after the
			 terrorist attacks of September 11, 2001, and 7 years after enactment of the
			 Project BioShield Act of 2004 (Public Law 108–276), coordination among Federal
			 agencies involved in activities relating to researching, developing, and
			 acquiring medical countermeasures still needs improvement; and
				(2)aggressive action should
			 be taken by the Department of Health and Human Services (in particular, the
			 heads of the National Institutes of Health, the Biomedical Advanced Research
			 and Development Authority, the Centers for Disease Control and Prevention, and
			 the Food and Drug Administration), the Department of Homeland Security, and the
			 Department of Defense to foster greater coordination with respect to such
			 activities, including adoption of an interagency agreement that sets forth the
			 relative areas of responsibility with respect to establishing medical
			 countermeasure requirements and researching, developing, and acquiring medical
			 countermeasures to meet those requirements.
				402.National Medical
			 Countermeasure Dispensing StrategyTitle III of the Public Health Service Act
			 is amended by inserting after section 319F–4 (42 U.S.C. 247d–6e) the
			 following:
				
					319F–5.National Medical
				Countermeasure Dispensing Strategy
						(a)DefinitionsIn
				this section—
							(1)the term
				dispense means to provide medical countermeasures to an affected
				population in response to a threat or incident; and
							(2)the term medical
				countermeasure means a qualified countermeasure (as defined in section
				319F–1(a)(2)).
							(b)Strategy
							(1)In
				generalThe Secretary, in
				coordination with the Secretary of Homeland Security, the Secretary of
				Agriculture, and other appropriate Federal agencies, shall develop, implement,
				and, as appropriate, periodically update a National Medical Countermeasure
				Dispensing Strategy to enhance preparedness and collective response to a
				terrorist attack on humans or animals with any chemical, biological,
				radiological, or nuclear material, that delineates Federal, State, and local
				responsibilities.
							(2)ConsiderationsThe
				strategy shall be sufficiently flexible to meet the unique needs of different
				communities, including first responders, and shall consider—
								(A)a variety of options for dispensing medical
				countermeasures, including to individuals, schools, universities, hospitals,
				and elderly care facilities;
								(B)post-incident
				requirements for emergency use authorizations before countermeasures can be
				distributed legally;
								(C)the inclusion of locally
				held caches of countermeasures in event-specific authorizations covering
				federally held countermeasures of the same type; and
								(D)distribution to the
				public of home medical kits for personal stockpiling purposes, within 30 days
				after a domestic or international bioterrorist attack resulting in human
				infection.
								(c)CoordinationThe
				Secretary shall coordinate with the Administrator of the Federal Emergency
				Management Agency, State, local, and tribal authorities, representatives from
				the private sector, and nongovernmental organizations on the National Medical
				Countermeasures Dispensing Strategy.
						(d)ReportNot
				later than 1 year after the date of the enactment of this section, the
				Secretary shall submit the National Medical Countermeasures Dispensing Strategy
				to the appropriate congressional
				committees.
						.
			403.National pre-event
			 vaccination and antimicrobial dispensing policy review
				(a)RequirementThe Secretary of Health and Human Services,
			 in coordination with the Secretary of Homeland Security and the Secretary of
			 Agriculture, shall review the adequacy of domestic vaccination and
			 antimicrobial dispensing policy, guidance, and information provided to the
			 public in light of any known terrorist risk of a biological attack or other
			 phenomena that may have serious health consequences for the United States,
			 including wide-scale fatalities or infectious disease outbreaks including
			 outbreaks associated with the avian flu. In carrying out the review under this
			 section, the Secretary shall consider—
					(1)terrorism risk
			 assessments under section 2102 of the Homeland Security Act of 2002, as amended
			 by this Act, and material threat assessments and determinations under the
			 Project Bioshield Act of 2004 (Public Law 108–276) and the amendments made by
			 that Act;
					(2)reports on global trends
			 and intelligence produced by the Office of the Director of National
			 Intelligence and the Intelligence Community regarding biological
			 threats;
					(3)the availability of federally provided
			 vaccines and antimicrobials to dispense to first responders and the public, on
			 a voluntary basis, in anticipation of a biological attack;
					(4)applicability of Federal shelf-life
			 extension programs to locally held stockpiles of medical countermeasures, to
			 the extent that information on local stockpiles is available;
					(5)making expiring products
			 available to appropriate international organizations or foreign partners once
			 the requests of domestic stakeholders have been fulfilled;
					(6)the implications of
			 pre-event vaccination and antimicrobial dispensing to livestock; and
					(7)mechanisms to increase
			 coordination between the Strategic National Stockpile established under section
			 319F–2 of the Public Health Service Act (42 U.S.C. 247D–6b) and the National
			 Veterinary Stockpile that would enhance vaccination and dispensing
			 capabilities.
					(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall report
			 to the appropriate congressional committees on the review required by
			 subsection (a), together with any recommendations relating to the availability
			 of domestic vaccine and antimicrobials for disbursing to the public and
			 voluntary immunization by first responders.
				404.Management of short
			 shelf life vaccine and antimicrobial stockpilesThe Secretary of Health and Human Services
			 shall make available surplus vaccines and antimicrobials, and vaccines and
			 antimicrobials with short shelf lives, from the strategic national stockpile
			 under section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a))
			 to State, local, and tribal first responders, including health care responders,
			 for administration to such responders who voluntarily consent to such
			 administration, and shall—
				(1)establish any necessary
			 logistical and tracking systems to facilitate making such vaccines and
			 antimicrobials so available; and
				(2)distribute disclosures
			 regarding associated risks to end users.
				405.Material threat
			 determinations reviewsSection
			 319F–2(c)(2)(A) of the Public Health Service Act (42 U.S.C. Sec
			 247d-6b(c)(2)(A)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)by redesignating clause
			 (ii) as clause (iii);
				(3)by inserting after clause
			 (i) the following:
					
						(ii)establish criteria for the issuance of a
				material threat
				determination;
						;
				(4)in clause (iii), as so
			 redesignated, by striking the period at the end and inserting ;
			 and; and
				(5)by adding at the end the
			 following:
					
						(iv)review and reassess
				determinations under clause (iii) to determine whether agents continue to
				present a material threat against the United States population sufficient to
				affect national security and homeland
				security.
						.
				406.Background
			 checksSection 351A(e)(3)(A)
			 of the Public Health Service Act (42 U.S.C. 262a(e)(3)(A)) is amended by adding
			 at the end the following: In identifying whether an individual is within
			 a category specified in subparagraph (B)(ii)(II), the Attorney General shall
			 consult with the Secretary of Homeland Security, the Secretary of Defense, and
			 the Secretary of State to determine whether these officials possess any
			 information relevant to the identification of such an individual by the
			 Attorney General..
			407.State, local, and
			 tribal definedIn this title,
			 the term State, local, and tribal has the same meaning that term
			 has in the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.).
			VForeign Relations
			 Matters
			501.International
			 engagement to enhance biodefense and laboratory biosecurityThe Secretary of State, in consultation with
			 the Special Assistant to the President for Biodefense, and the heads of
			 appropriate Federal agencies, shall, as appropriate—
				(1)support efforts of other
			 countries to establish and build capacity to effectively implement legislation
			 criminalizing the development or use of biological weapons or acts of
			 bioterrorism;
				(2)engage other countries
			 and international nongovernmental entities to develop and establish common
			 standards, guidance, and best practices for actions relevant to preventing acts
			 of bioterrorism and the illicit use of life sciences;
				(3)support the efforts of other countries to
			 enhance biosecurity and safety practices at laboratories and other facilities
			 with materials that could be used in biological weapons or in an act of
			 bioterrorism;
				(4)promote the development
			 and adoption of international guidance for the safety and security of high-risk
			 pathogens and toxins; and
				(5)promote information sharing relating to
			 threats and best practices between the intelligence community, Federal law
			 enforcement, and international law enforcement and security officials.
				502.International
			 collaboration and information sharing relating to biosecurityThe Secretary of State, in consultation with
			 the Secretary of Homeland Security, the Secretary of Agriculture, the Secretary
			 of Health and Human Services, and the heads of other appropriate Federal
			 agencies, shall, as appropriate—
				(1)support efforts in other
			 countries and regions to develop mechanisms and capabilities for reporting to
			 United Nations organizations validated data on biological attacks or other
			 phenomena that may have serious health consequences for the United States,
			 including wide-scale fatalities or infectious disease outbreaks;
				(2)engage other Federal and nongovernmental
			 entities and other countries to advance awareness and understanding of the risk
			 posed by information derived from the life sciences that has the potential for
			 misuse to cause harm, and advance recommendations on how best to address such
			 risk;
				(3)engage such entities and
			 countries to promote greater awareness and understanding of the global
			 availability of and access to life science technologies and materials;
			 and
				(4)promote the development
			 and use of mechanisms for reporting, preserving, and sharing data on Federal
			 programs and investments in international scientific, agricultural, medical,
			 and public health collaborations in support of efforts to enhance global
			 biosecurity.
				503.Interagency task force
			 on best practices for global biopreparedness
				(a)Sense of
			 CongressIt is the sense of
			 Congress that preparedness for a chemical, biological, radiological, or nuclear
			 incident must be undertaken not only domestically but also internationally.
			 Specifically, there is a need for a global preparedness architecture for such
			 an event. Congress supports efforts to provide an international forum for
			 discussion of key health security policies with international dimensions, and
			 the establishment of a formal United States interagency task force to develop
			 best practices and recommendations for implementation of a global preparedness
			 architecture could enhance global preparedness.
				(b)Establishment of task
			 forceThe Secretary of State
			 shall convene and lead an interagency task force to examine—
					(1)the state of global
			 biopreparedness for a major biological event;
					(2)necessary components of a
			 global biopreparedness architecture that would advance international health
			 security, including considerations of—
						(A)risk assessments;
						(B)prevention;
						(C)protection;
						(D)regional stockpiling of
			 medical countermeasures, including considerations of—
							(i)security of the
			 stockpile;
							(ii)preservation of the
			 stockpile through effective detection and diagnosis, shelf life extension
			 programs, and other means;
							(iii)delivery planning;
			 and
							(iv)legal considerations for
			 implementing such an architecture;
							(E)response and
			 attribution;
						(F)other elements that should be a component
			 of such an architecture; and
						(G)obstacles to implementing
			 such an architecture;
						(3)best practices for preparedness based on
			 lessons learned from domestic efforts to address the above issues, and that may
			 be applicable internationally;
					(4)activities undertaken
			 through the National Intelligence Strategy for Countering Biological Threats
			 developed under section 202 and the International Health Regulations 2005, as
			 well as other activities deemed relevant by the task force; and
					(5)the utility of working
			 through existing international forums as a mechanism for distributing this
			 information to the international community.
					(c)MembershipMembers of the task force shall include
			 representatives from—
					(1)the Department of
			 Homeland Security;
					(2)the Department of Health
			 and Human Services, including the Centers for Disease Control and
			 Prevention;
					(3)the Department of
			 Agriculture;
					(4)the Department of
			 Defense;
					(5)the Department of
			 Justice;
					(6)the Department of
			 State;
					(7)the Director of National
			 Intelligence;
					(8)other Federal departments
			 and agencies, as determined appropriate by the Secretary; and
					(9)national biosecurity and biodefense
			 stakeholder community, including from the pharmaceutical and biotechnology
			 industries, and the diagnostic laboratory community, as determined by the
			 Secretary.
					(d)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit to the appropriate
			 congressional committees a report on the findings of the task force established
			 under this section.
				504.Biological and Toxin
			 Weapons ConventionThe
			 Secretary of State shall—
				(1)promote confidence in effective
			 implementation of and compliance with the Convention on the Prohibition of the
			 Development, Production and Stockpiling of Bacteriological (Biological) and
			 Toxin Weapons and on their Destruction (commonly referred to as the
			 Biological and Toxin Weapons Convention) by the States party to
			 the Convention by promoting transparency with respect to legitimate activities
			 and pursuing compliance diplomatically to address concerns;
				(2)promote universal
			 membership in the Convention;
				(3)develop an action plan for increasing
			 international adherence to the Convention; and
				(4)ensure that United States
			 participation in Convention meetings is broadly inclusive of representatives of
			 relevant Federal departments and agencies.
				
	
		November 30, 2012
		The Committees on Energy and Commerce,
		  Transportation and
		  Infrastructure, Foreign
		  Affairs, the Permanent Select
		  Committee on Intelligence and
		  Science, Space, and
		  Technology discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
